OPINION
PER CURIAM:
Fugate has appealed the District Court’s stay of his case pending a hearing on his removal by the Civil Service Commission. The weight of authority holds such an order by the district court to be nonappealable since it does not meet the finality requirement of 28 U.S.C. § 1291 (1970). Barfield v. Weinberger, 485 F.2d 696 (5th Cir. 1973); Pauls v. Secretary of Air Force, 457 F.2d 294 (1st Cir. 1972); United Transportation Union v. Illinois, 433 F.2d 566 (7th Cir. 1970); Transportation-Communication Div. v. St. Louis-San Francisco Ry., 419 F.2d 933 (8th Cir. 1969); Mayersky v. Celebrezze, 353 F.2d 89 (3rd Cir. 1965). This appeal is therefore dismissed.
(See this Court’s Order of May 23, 1974.)